Order, Supreme Court, New York County (Alice Schlesinger, J.), entered October 19, 1994, which denied plaintiffs’ motion for summary judgment, unanimously affirmed, with costs.
In an action against an individual to recover the amount of a check he allegedly fraudulently caused his corporation to issue to plaintiffs’ assignor (see, A-1 Check Cashing Serv. v Goodman, 148 AD2d 482; see also, People v Apple Health & Sports Clubs, 80 NY2d 803, 807), issues of fact exist precluding summary judgment in favor of either side, including whether plaintiffs are holders in due course (see, Infotech Mgt. v Burrell, 143 AD2d 312), and, if not, whether the check was supported by consideration. Concur—Murphy, P. J., Sullivan, Rubin, Kupferman and Ross, JJ.